DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I. Claims 1 – 9, drawn to a device comprising a shaker.
Group II. Claim 10, drawn to a method for shaking a tube in a rack by tilting and tilting further to
discharge.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9th, 2021.
Applicant’s election without traverse of Group I, claims 1 – 9 in the reply filed on November 9th, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the opening" in claim 2, line 5.  There is insufficient antecedent basis for this limitation in the claim. There’s no previous recitation of “an opening” in claim 2 or parent claim 1, only “an open support” is previously recited which is not sufficient antecedent basis for “the opening” recitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 – 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 0388373 A).
Regarding claim 1, the claim makes clear via recitation of the “for”, “configured to” and “to” clause that the “biological liquids”, “tube” and “ rack” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Regarding claim 1, Robinson discloses a device comprising a shaker capable of tilting between two positions (see the solid and phantom positions in Fig. 1) and also is capable of tilting further to a third position (see Fig. 2).
Regarding claim 4, Robinson discloses a device further comprising a slope (see Fig. 2, bottom of H is sloped) and an outlet (J).
Regarding claim 5, Robinson discloses a slope (see Fig. 2, bottom of H is sloped) having an incline (see Fig. 2) oriented towards the outlet (J). 
Regarding claim 7, Robinson discloses removable stops (see lines 70 – 75).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman (US 8016218 B1).
Regarding claim 1, Friedman discloses an apparatus comprising a shaker (100) capable of tilting between two positions (see Fig. 1 arrow A) and also is capable of tilting further to a third position (connecting arms 130 and 132 are adjustably attached to pivot arms 140 and 142, thus pivot arms 140 and 142 can allow the shaker to pivoted all the way down towards the base, 110; See Col. 3, lines 11 – 13). 
Regarding claim 2, Friedman teaches the shaker (100) comprising an open support (160, 162) and the apparatus further comprising a cover (1605, 1625) capable of preventing a rack from coming out of the shaker during shaking thereof (Col. 4, lines 43 – 47 and 60 – 63) and that is mounted rotating on the shaker (Fig. 1 showing 1605 and 1625 mounted on support that rotates with the shaker) capable of releasing a rack through an opening (Col. 4, line 41 and 57) in the support (160, 162) when the shaker is capable of being tilted to a third position furthest from an insertion position (Fig. 1, insertion at top). 
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupoteau et al. (US 8852505 B2).
Regarding claim 1, Dupoteau discloses an apparatus comprising a shaker (12) capable of tilting between two positions (see Fig. 7, P1 and P2) and also is capable of tilting further to a third position (Fig. 7, P3).
Regarding claim 6,  Regarding claim 1, Dupoteau discloses an apparatus comprising a shaker (12) wherein the shaker (12) performs a succession of tilting movements between two shaking positions 

    PNG
    media_image1.png
    528
    808
    media_image1.png
    Greyscale

Modified Fig. 7
Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 0634492 A).
Regarding claim 1, Wright discloses a device comprising a shaker (K, lines 49 – 60, 76 – 79) capable of tilting between two positions (see the solid and phantom positions in Fig. 1) and also is capable of tilting further to a third position (lines 82 – 83; Fig. 2).
Regarding claim 2, Wright teaches the shaker (K, lines 49 – 60, 76 – 79) comprising an open support (B, C, D; lines 22 – 26) and the apparatus further comprising a cover (N) capable of preventing a rack from coming out of the shaker during shaking thereof (lines 46 – 47, 76 - 79) and that is mounted rotating on the shaker (Fig. 1, 2 showing cover N mounted rotatably with the shaker) capable of 
Regarding claim 4, Wright discloses a device further comprising a slope (see Fig. 2, bottom of tub K is sloped) and an outlet (S). 
Regarding claim 5, Wright discloses a slope (see Fig. 2, bottom of tub K is sloped) having an incline (see Fig. 2) oriented towards the outlet (S). 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greco et al. (US 20050141341 A1) teaches an apparatus for processing fluid products with a mixing (shaker) device. 
Peters (US 6848824 B1) teaches an apparatus movable on a horizontal rotation axis and which is opened on its upper side, and a drive device to cause the container to execute a reciprocating movement. 

Lorenzen (US 3735964 A) teaches an open top, open end cradle for the jar containing the material to be mixed by shaking.
Kruz (US 2002323 A) teaches an invention to provide a power driven device adapted to clamp and support a conventional cocktail shaker and to impart thereto an efficient agitating motion for mixing the ingredients contained in the shaker. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        

/DAVID L SORKIN/Primary Examiner, Art Unit 1774